UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-2042



In Re:   BEVERLY BYRD; RALPH T. BYRD,

                                                            Debtors.

- - - - - - - - - - - - - - - - - -

BEVERLY BYRD; RALPH T. BYRD,

                                            Plaintiffs - Appellants,

           versus


GREGORY    JOHNSON;    JAMES     M.     HOFFMAN;
ROGER SCHLOSSBERG, Trustee,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:05-cv-02389-AW; 8:06-cv-00895-AW; 8:02-cv-02675-JFM; BK-04-
35620)


Submitted:   June 11, 2007                  Decided:   June 28, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellants. James M.
Hoffman, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, P.A., Rockville,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Ralph and Beverly Byrd appeal from the district court’s

orders dismissing their appeal from the bankruptcy court’s orders

appointing a Chapter 11 trustee, denying reconsideration of the

appointment, and dismissing as interlocutory their appeal from the

orders awarding fees to the trustee and special counsel for the

trustee   and    denying    reconsideration     of    that   order.      We   have

reviewed the record and the briefs filed by the parties and we

affirm the dismissal order substantially on the reasoning of the

district court.         Byrd v. Johnson, No. 8:05-cv-02389-AW (D. Md.

Apr. 7, 2006).         However, we note that, contrary to the district

court’s conclusion, the issue of the appointment of the Chapter 11

trustee had not been decided in Ralph Byrd’s prior appeal; rather,

the district court dismissed the prior appeal as moot, with the

understanding     that     Byrd’s   challenge    to   the    propriety   of    the

trustee’s appointment would be presented to the bankruptcy court in

the context of whether fees should be awarded.               We agree, however,

with the district court’s dismissal of this portion of the appeal,

on the modified basis that it is interlocutory, rather than based

on res judicata.        See In Re: Computer Learning Ctrs., Inc., 407

F.3d 656, 660 (4th Cir. 2005) (citing In Re: Boddy, 950 F.2d 334,

336 (6th Cir. 1991)).        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately     presented   in    the




                                      - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -